Per Curiam.
Defendant is charged with breaking and entering a store with intent to commit larceny therein. CL 1948, § 750.110, as amended by PA 1964, No 133. Following a jury trial the defendant was convicted of the offense charged.
On appeal defendant, an admitted illicit drug user, questions the propriety of the instructions given to the jury by the trial court. Defendant contends that at the time he broke into the drug store in question he was under the influence of certain narcotic drugs and was, therefore, incapable of forming the requisite intent to commit larceny.
*46The record does not disclose any objections by the defense to snch instructions, but notwithstanding such lack of objections* we have examined the instructions and find no reversible error contained therein.
it. B. Burns, P. J., and J. H. G-illis and Corkin, JJ., concurred.

GCR 1963, 516.2.